DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication received on November 30, 2021 concerning application No. 16/487,884 filed on August 22, 2019.
	Claims 1-15 are currently pending.

Response to Arguments
Applicant's arguments filed 11/30/2021 in regards to the objections to the specification have been fully considered. The amendments to the specification have been entered and they overcome the objections to the specification previously set forth.
Applicant's arguments filed 11/30/2021 in regards to the 35 USC 112b rejections have been fully considered. The amendments to the claims have been entered and they overcome the 35 USC 112b rejections of claims 5, 8, and 15 set forth in the previous office action.
Applicant's arguments filed 11/30/2021 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to enable the transmission of ultrasound energy by the ultrasound probe”, examiner respectfully disagrees. Paragraph 46 of Katsman states “the medical imaging system presented in the present invention allows a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” by having the same control over functionality of the medical imaging system as the technician the remote expert is able to perform any and all of the tasks the . 
Applicant's arguments filed 11/30/2021 in regards to the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “the ultrasound scanning device is further adapted to be responsive to verbal commands sent from the remote location to enable the ultrasound scanning device to transmit ultrasound energy for the scanning”, examiner respectfully disagrees. Paragraph 56 of Fors states “image acquisition, for example, may be initiated at the remote system 130 in response to the voice commands” and the abstract further states, “voice commands may be used to facilitate data acquisition”. In order to acquire images and data the system must transmit ultrasound energy therefore by initiating image and data acquisition using voice commands the system is enabling the ultrasound scanning device to transmit ultrasound energy for scanning.
For the reasons stated above the rejections of claims 2-4 and 6-15 stand.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action the “communication unit” will be interpreted as circuitry that can transmit data over a cellular network of the internet (see page 11, lines 13-19 of the specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Katsman et al. (US 20030083563, hereinafter Katsman).
Regarding claim 1, Katsman teaches an ultrasound imaging system (100) for remote control of a scanning procedure (Abstract) comprising:
	an ultrasound scanning device ([0018], “ultrasound imaging system 110”) comprising an ultrasound probe ([0019], “the ultrasound imaging system 110 of the remotely controllable ultrasound imaging system 100 is preferably attached to a transducer (not shown)”) adapted to controllably transmit ultrasound energy ([0021], “the transducer transmits ultrasonic sound waves into the patient’s body”), an ultrasound image processor (130), and a communication unit (fig. 1, ultrasound data processor 130 acts as the communication unit) adapted to send image data to and receive control signals from a remote location ([0022] describes the process of sending image data from the data processor 130 to the remote terminal 165 and [0029] describes the processing of transmitting commands from the remote terminal 165 to the data processor 130 of the imaging system 110) connected to the ultrasound scanning device via a network connection ([0029], “the network connection between the ultrasound imaging system 110 and the remote terminal 165 is bi-directional”);
	an ultrasound image display unit ([0020], remote display 190) that is located at the remote location (fig. 1 shows the remote display is located within the remote terminal 165) and adapted to display the image data received from the ultrasound scanning device ([0025], “the remote display 190 preferably displays the pixel image data and the system parameter data as images”), wherein the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to enable the transmission of ultrasound energy by the ultrasound probe ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the transmission of the ultrasound waves from the probe into the patient’s body).
	Regarding claim 2, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to commands sent from the remote location to control the ultrasound scanning device ([0029], “the remote data processor 170 may transmit command data back to the ultrasound data processor 130” the command data is later used to control the parameters of the ultrasound data processor 130 where the data processor is part of the scanning device and is therefore the commands sent from the remote data processor 170 are controlling the scanning device).
	Regarding claim 3, Katsman teaches the ultrasound imaging system of claim 2, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to a digital enabling command ([0029], explains that the network connection between the on-site ultrasound system and the remote system is a network connection meaning that all commands or data transferred over the network connection is considered to be digital and [0020] explains that the network connection is an internet, intranet, or wireless connection) sent from the remote location to enable the transmission of ultrasound energy by the ultrasound scanning device ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the transmission of the ultrasound waves from the probe into the patient’s body).
	Regarding claim 8, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device further comprises a radio adapted to send images to the remote location ([0040], explains that the imaging data is sent to the remote location over a high-speed network such as a wireless network, DSL or other broadband network meaning that the device has a radio) and receive control commands from the remote location ([0041], “the imaging parameters acquired at step 240 may also be transmitted back from the remote imaging system to the medical imaging system”, the parameters are commands inputted by the operator of the remote location), wherein the radio is configured to a wired or wireless connection ([0040], explains that the imaging data is sent to the remote location over a high-speed network such as a wireless network, DSL or other broadband network meaning that the device has a wireless radio).
Regarding claim 12, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted for audio communication with the remote location ([0034], “the technician may also transmit audio signals, or speech, to the specialist in substantially the same manner as described above”).
Regarding claim 13, Katsman teaches the ultrasound imaging system of claim 12, as set forth above, wherein the ultrasound scanning device further comprises a loudspeaker and a microphone ([0032]-[0034] because the technician can also transmit audio to the specialist the same way the specialist can to the technician, the microphone and speaker described in [0032] would also be included in the on-site ultrasound imaging system 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Fors et al. (US 20050202843, hereinafter Fors).
Regarding claim 5, Katsman teaches the ultrasound imaging system of claim 2, as set forth above, 
	Katsman does not specifically teach the ultrasound scanning device is further adapted to be responsive to verbal commands sent from the remote location to enable the ultrasound scanning device to transmit ultrasound energy for the scanning procedure. 
	However, 
	Fors in the same field of endeavor teaches a remote imaging device ([0024], “remote system 130 may be… an imaging system”) is further adapted to be responsive to verbal commands sent from the remote location ([0031], “the wireless communication device 110 is used to transmit commands and/or data to the remote system 130”, para. 31 further goes on to explain that the command is voice initiated) to enable the remote imaging device to transmit energy for the scanning procedure ([0056], “image acquisition, for example, may be initiated at the remote system 130 in response to the voice command”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to be responsive to verbal commands sent from the remote location as taught by Fors. The motivation to do this would be to improve clinical workflow, as recognized by Fors ([0001], [0012, [0013]).
	Claims 4, 6, 7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Abraham (US 20140039277).
Regarding claim 4, Katsman teaches the ultrasound imaging system of claim 3, as set forth above.
Katsman does not specifically teach the ultrasound scanning device comprises a command decoder that is responsive to digital commands sent from the remote location and adapted to determine the identity of the received commands 
However, 
Abraham teaches the ultrasound scanning device (fig. 2) comprises a command decoder ([0099], transducer control unit 210) that is responsive to digital commands sent from the remote location ([0102] explains that the controller 210 receives commands (control data) and responds to those commands by passing along the commands to their appropriate destination) and adapted to determine the identity of the received commands ([0099], “controller 210 authenticates the signal…the signal may require processing in accordance with well known protocols for decompression, decryption…”, decryption being a form of decoding to determine the identity of the received command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have a command decoder. The motivation to do this would be to decrypt the command signal if necessary, as recognized by Abraham ([0099]).
Regarding claim 6, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. 
	Katsman does not specifically teach a transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location.

	Abraham in the same field of endeavor teaches a transmit controller (fig. 2, transducer control unit 210) that is coupled to the ultrasound probe (fig. 2 shows that the transceiver 210 is connected to the transducer 225) and adapted to be responsive to the reception of an enable signal initiated from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound transducer system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the transducer on/off (enable/disable)) to enable the transmission of ultrasound energy by the ultrasound probe (when the user at the remote workstation turns on the transducer they are enabling the transmission of ultrasound energy from the transducer 225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have a transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location. The motivation to apply the known technique of the transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of providing a system that would allow the user of the remote workstation to control the transmission of ultrasound waves from an ultrasound probe at a different work site. 
Regarding claim 7, Katsman in view of Abraham teaches the ultrasound imaging system of claim 6, as set forth above. Abraham further teaches the ultrasound probe further comprises a transducer array ([0099], “the transducer array 225 is linear”) adapted to transmit ultrasound ([0102], “controller 210 may be in receipt of…control data which is passed to the transducer 100, 225 for proper operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system disclosed by Katsman in view of Abraham to have the ultrasound probe comprise a transducer array adapted to transmit ultrasound energy under control of the transmit controller. The motivation to apply the known technique of the ultrasound probe that comprises a transducer array adapted to transmit ultrasound energy under control of the transmit controller taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of providing a system that would allow the user of the remote workstation to control the transmission of ultrasound waves from an ultrasound probe at a different work site. 
Regarding claim 9, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a cellular network circuitry ([0081], “an intelligent device may replace the personal computer 700 including a cell phone, an intelligent I-phone, a 4G intelligent communications…” meaning the device is configured with a cellular network when one of these devices is used) adapted to send images to the remote location and receive control commands from the remote location (fig. 7A-7B and [0115] show the personal computer 700 which is configured to implement the embodiments of the disclosed invention meaning that the computer is able to transmit and receive data/controls from the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have cellular network circuitry. The motivation for this would be to allow the local ([0082]).
Regarding claim 10, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device is further adapted for video communication with the remote location ([0112], “primary and remote work stations may communicate with diagnostician or surgical team via a hospital server…with a console 700 for ultrasound/fiber optic internal and video camera imaging”, the remote work station is considered to be the ultrasound scanning device and the surgical team at the hospital is considered the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have video communication with the remote location. The motivation for this would be to allow the user at the hospital/remote location to have a live video feed of the patient, as recognized by Abraham ([0016]).
Regarding claim 11, Katsman in view of Abraham teaches the ultrasound imaging system of claim 10, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a smartphone camera or a webcam ([0016], “video camera (conveniently available via a typical cell phone, intelligent device or the GHOST PC console)”, the camera available on the PC console is considered to be a webcam and the cellphone is considered the smartphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Abraham to have a smartphone camera or webcam. The motivation for this ([0016]).
Regarding claim 14, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises an ultrasound image acquisition program ([0115], “computer system 700 upon which at least one embodiment of the invention may be implemented” meaning that the collection of image data from the transducer is implemented from the programs stored on the computer system 700) which is adapted to be enabled or disabled from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable), thereby enabling/disabling the imaging program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to include an imaging acquisition program that can be enabled or disabled from the remote location. The motivation to apply the known technique of an imaging acquisition program that can be enabled or disabled from the remote location as taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of allowing the user at the remote workstation to control when imaging occurs.
Regarding claim 15, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound probe further comprises an array transducer (fig. 2, transducer 225) and a voltage supply (fig. 2, battery power supply 224) selectively coupled to the array transducer (fig. 2 shows the battery power supply 224 is connected to the transducer 225 and [0102], “regulate the amount of power delivered to transducers” means that the power is selectively sent to the transducers)
wherein the voltage supply (fig. 2, battery power supply 224) is adapted to be selectively coupled to the array transducer under control from the remote location ([0102] explains that the controller 210 receives control signals sent from the remote location one of which is an on/off control that is sent to the transducers to control the amount of power delivered to the transducers. If the on control is sent, the power supply will transmit power to the transducers and if the off control is sent the power supply will not transmit power to the transducers. Therefore, the high voltage supply is considered to be selectively coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to include a high voltage supply that is selectively coupled to the transducer and controlled by the remote location. The motivation to apply the known technique of a high voltage supply that is selectively coupled to the transducer and controlled by the remote location as taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of allowing the user at the remote workstation to control when imaging occurs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791